RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–33 are pending.
Claims 1–33 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 10–12, filed 3/4/2021, with respect to the rejection(s) of claim(s) 1–33 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lau et al. (2018/0213294), Long NPL ("The structure of an MPEG-DASH MPD", March 20, 2015)*, Nagaraj et al. (2014/0032987)*, Gandhi et al. (2019/0215542)*, and Hughes reference ("Representation of Missing Segments in DASH MPDs", July 8, 2014).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 11, 12, 15, 16, 21, 22, 24, 25, 28, 29 and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over Lau et al. (2018/0213294) in view of Long NPL ("The structure of an MPEG-DASH MPD", March 20, 2015), and further in view of Nagaraj et al. (2014/0032987).
Regarding claims 1, 11, 21 and 28, Lau teaches A method/device/computer-readable storage medium of retrieving media data, the method/device/computer-readable storage medium comprising:
retrieving a manifest file for a media presentation including a representation (Fig. 2; ¶29, MPD/manifest file information can be transported to media player via HTTP using multicasting methods; Fig. 1; ¶25, manifest file can comprise an index file that lists media files and their corresponding URL; see also ¶¶27 and 29; however, Lau does not explicitly teach representations within an MPD, Long NPL does);
retrieving at least a portion of a first segment of the representation of media data using the manifest file, the first segment being separate from the manifest file (Fig. 1, Streaming content in a form of media data includes stream segmented with index file and ts file transported to a client over HTTP; ¶¶25, 27 and 29-31, segments can be delivered to media player 150 as referenced by the manifest file or index file containing URL information about a 
but for which a segment timeline can be extended (Fig. 4; ¶¶69-77, extension of subsegment_duration for missing portions of the segments [i.e. segment 49 which the data is available] is disclosed);
retrieving, using the manifest file, media data of a second segment having a presentation time following the missing section (Fig. 3; ¶¶34-40, EXT-X-DISCONTINUITY tag can support gaps, for example, data that can be lost in transmission; ¶42, a possible solution for this is to have a next segment take the place of the missing segment; ¶¶56-60, for example, in a transmission of segments 49, 50 and 51 as shown in Fig. 3, segment 51 can be received where individual segments in order are presented to the media player for playback);
extending the segment timeline according to the data of the at least portion of the first segment (Fig. 4; ¶¶69-77, extension of subsegment_duration for missing portions of the segments [i.e. segment 49 which the data is available] is disclosed); and
outputting the media data of the second segment according to the extended segment timeline (Figs. 3 and 4, segment 51 can be played back following the gap filling methods applied to the missing segment 51 as disclosed).
However, Lau does not explicitly teach retrieving a manifest file for a media presentation including a representation; the at least portion of the first segment including data indicating that the first segment includes a missing section representing a period of time for which media data is not available, the at least portion of the first segment including data indicating that the first segment includes a missing section representing a period of time for which media data is not available.
Long NPL from the same field of endeavor teaches retrieving a manifest file for a media presentation including a representation (p.1, manifest file can include information about representations);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lau using the Long NPL reference to enable many different types of client media players to adapt to situations involving missing segments. For example, for client media players that do not support a particular manifest file that describes an oncoming missing segments, knowing exactly what is supposed to be included in a particular segment would have been useful in, for example, duplicating previous segments that are not missing to fill in such missing gaps. By having the ability to know what is contained in the segment by accessing such information via the sidx box included within the segment itself, the client media players without having the ability to decode discontinuity information included within a manifest file would be well served.

Nagaraj from the same field of endeavor teaches the at least portion of the first segment including data indicating that the first segment includes a missing section representing a period of time for which media data is not available (Abstract; ¶¶6-7, ability to determine that a particular portion of a segment of media data is lost in DASH streaming methods is disclosed; Fig. 2; ¶¶91-93, in a stream of received data, gaps can be detected in general due to corruption based on sequence numbers of received data; see also ¶25, ¶¶30-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Nagaraj to more effectively detect missing segments or gaps within the streaming segments. By knowing that the segments to be processed into audio/video data at a client device is missing due to various reasons such as corruption, knowing such information beforehand would enable different kinds of gap mitigation efforts that Lau enables - not just copying or extending previous segments but other methods as well.

Regarding claims 2, 12, 22 and 29, Lau, Long NPL and Nagaraj teach the limitations of claims 1, 11, 21 and 28 respectively. Lau further teaches wherein the data included in the first segment comprises data of a segment index (SIDX) box of the segment (¶¶45 and 73, ability to use sidx box in conjunction with streaming transport methods is disclosed).

Regarding claims 5, 15 and 24, Lau, Long NPL and Nagaraj teach the limitations of claims 1, 11 and 21 respectively. Lau further teaches wherein the representation comprises a first representation (Fig. 4, segment 49, 50 and 51 is shown where segments 49 and 50 represents a first representation),

Nagaraj further teaches wherein the missing section comprises a missing section of the first representation, the method further comprising (Abstract; ¶¶6-7, ability to determine that a particular portion of a segment of media data is lost in DASH streaming methods is disclosed; Fig. 2; ¶¶91-93, in a stream of received data, gaps can be detected in general due to corruption based on sequence numbers of received data; see also ¶25, ¶¶30-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Nagaraj to more effectively detect missing segments or gaps within the streaming segments. By knowing that the segments to be processed into audio/video data at a client device is missing due to various reasons such as corruption, knowing such information beforehand would enable different kinds of gap mitigation efforts that Lau enables - not just copying or extending previous segments but other methods as well.

Regarding claim 6, 16, 25 and 31, Lau, Long NPL and Nagaraj teach the limitations of claims 1, 11, 21 and 28 respectively. Lau further teaches retrieving pre-determined media data to replace desired main media content corresponding to the missing section, wherein the pre-determined media data comprises one of a black screen or one or more error messages (¶40, ability to fill a gap using a filler video like a black screen is disclosed).

.

Claims 3, 4, 13, 14, 23 and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over Lau et al. (2018/0213294) in view of Long NPL ("The structure of an MPEG-DASH MPD", March 20, 2015), further in view of Nagaraj et al. (2014/0032987), and further in view of Gandhi et al. (2019/0215542).
Regarding claims 3, 13, 23 and 30, Lau, Long NPL and Nagaraj teach the limitations of claims 1, 11, 21 and 28 respectively. However, the teachings do not explicitly teach wherein the data comprises an indication of a start of the period of time for which the media data is not available and an indication of a duration of the period of time for which the media data is not available.
Gandhi from the same field of endeavor teaches wherein the data comprises an indication of a start of the period of time for which the media data is not available and an indication of a duration of the period of time for which the media data is not available (Fig. 6; ¶39, a typical segment includes various information such as moof/sidx/mdat groupings where sidx box can describe the corresponding audio/video segments the details about "timestamp, and may indicate the start time...and duration of the content").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Gandhi to correctly implement data 

Regarding claims 4 and 14, Lau, Long NPL, Nagaraj and Gandhi teach the limitations of claims 3 and 13 respectively. Lau further teaches wherein the indication of the start of the period of time for which the media data is not available comprises a value of an earliest_presentation_time element, and wherein the indication the duration of the period of time for which the media data is not available comprises a value of a Subsegment_duration element (¶¶61-64; ¶¶71-77).

Claims 7-9, 17-19, 26, 27, 32 and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over Lau et al. (2018/0213294) in view of Long NPL ("The structure of an MPEG-DASH MPD", March 20, 2015), further in view of Nagaraj et al. (2014/0032987), and further in view of Hughes reference ("Representation of Missing Segments in DASH MPDs", July 8, 2014).
Regarding claims 7, 17 and 26, Lau, Long NPL and Nagaraj teach the limitations of claims 1, 11 and 21 respectively. However, the teachings do not explicitly teach wherein the data indicating that the segment includes the missing section comprises an event message (emsg) element.
Hughes reference from the same field of endeavor teaches wherein the data indicating that the segment includes the missing section comprises an event message (emsg) element (page 4, ability to notify clients in advance using emsg boxes to segments is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Hughes reference o enable failsafe measures where segments from one encoding system can be replaced by segments from a parallel or backup system in case the system [encoding system] fails to encode properly, thereby countering situations where such failures can be remedied with correct playback.

Regarding claims 8, 18 and 32, Lau, Long NPL, Nagaraj and Hughes reference teach the limitations of claims 7, 17 and 26 respectively. Hughes reference further teaches wherein the emsg element includes data indicating a validity expiration of a manifest file for the presentation (page 4, emsg boxes can be used to notify clients in particular that an MPD update is required so that requests for unavailable segments can be avoided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Hughes reference o enable failsafe measures where segments from one encoding system can be replaced by segments from a parallel or backup system in case the system [encoding system] fails to encode properly, thereby countering situations where such failures can be remedied with correct playback.

Regarding claim 9, 19, 27 and 33, Lau, Long NPL and Nagaraj teach the limitations of claims 1, 11, 21 and 28 respectively. Lau further teaches using data of a segment index (SIDX) box of the first segment to extend the segment timeline (Fig. 4; ¶¶69-77, extension of subsegment_duration for missing portions of the segments [i.e. segment 49 which the data is available] is disclosed).
However, the teachings do not explicitly teach determining that the first segment includes a major brand of "miss".
Hughes reference from the same field of endeavor teaches determining that the first segment includes a major brand of "miss" (page 3, missing segments can be identified can be identified as shown); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Hughes reference o enable failsafe measures where segments from one encoding system can be replaced by segments from a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458